Bloodwohth, J.
To the headnotes it is necessary for a clear understanding of this case to add only the following statement of facts: Plaintiff in error was tried under an indictment which charged him with the murder of J. M. Cofer. He was convicted of involuntary manslaughter, made a motion for a new trial, which was overruled, and the judgment was affirmed by this court (31 Ga. App. 167). Certiorari, was denied by the Supreme Court.Later the plaintiff in error filed an extraordinary motion for a new trial, which was overruled, and he excepted. The three grounds of the extraordinary motion which are insisted on in this court are: (1) Newly discovered evidence consisting of a letter which purported to have been written by one O. E. Burnett, then in jail at Danville, Va., which was addressed to the "Chief of Police, Macon, Ga.,” and left on the desk of the acting chief of police of Danville, and in which Burnett said that he, and not Herrington, was the person that killed Gofer, and that he was driving a “Nash-six touring-car.” (2) Newly discovered evidence of H. L. McSwain that Walter C. Byrd (now deceased), who was at the time acting deputy sheriff of Bibb county, Georgia, and who was investigating the killing of Cofer by an automobile, told him that “one of his men who was working with him investigating the accident told him that the car that hit J. M. Cofer and killed him was a Nash-six touring-car, and that his helper got in the car and rode up the road a piece with him, and while he was in the car the man driving the car told him that he had struck a man back *85down the road, but didn’t think that he hurt him very bad.” (3) Newly discovered evidence of the bad character of Mary Smith, a witness for the State.
The extraordinary motion for a new trial was properly overruled.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.